DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the performing a two-dimensional fast Fourier transform on the beat signal to determine an initial position of the target comprises: performing a fast-time fast Fourier transform on the beat signal to determine a first frequency shift of the beat signal; performing a slow-time fast Fourier transform on the beat signal to determine a second frequency shift of the beat signal; generating a range-velocity map of the target according to the first frequency shift and the second frequency shift; andPage 2 of 7PATENTDocket No. LPTF2547 US App. No. 16/576,755performing a peak value detection on the range-velocity map, and using a position corresponding to a peak value in the range-velocity map as the initial position of the target; Referring to Claim 7, the prior art of record does not disclose nor suggest it be an obvious modification wherein the at least one processor is further configured to perform a fast-time fast Fourier transform on the beat signal, to determine a third frequency shift of the beat signal; perform a slow-time fast Fourier transform on the beat signal, to determine a fourth frequency shift of the beat signal; generate a range-velocity map of the target according to the third frequency shift and the fourth frequency shift; perform a peak value detection on the range-velocity map and extract a peak value in the range-velocity map; and use a position corresponding to the peak value as the initial position of the target.
Claims 3-6 and 9-12 are dependent on Claims 1 and 7 and are allowed for the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646